Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.71 Filed 10/05/18 Page 1 of 15

IN THE UNITED STATES DISTRICT COUR

 

EASTERN DISTRICT OF MICHIGAN [| L E
OCT 05 2018
LEO J. RUDOLPH, § _ GLERIES OFFICE iS
MOVANT,  §
§
Vv § CASE NO. O7-CA-20323-/
§
UNITED STATES OF AMERICA, §
RESPONDENT.  §

MOVANT'S MOTION FOR JUDICIAL NOTICE PURSUANT TO RULE 201

Comes Now, Leo J. Rudolph, hereinafter known as the Movant in the above-
styled and numbered case, to file and submit this, Movant's Motion For Judicial

Notice Pursuant To Rule 201, and would, in support thereof, show;

I.
RULE 201 OBJECTIVE

The objective of a Rule 201 is to establish the basis by which a trial judge
renders a decision based on facts either known or presented to the Court. Many
facts involved in both civil and criminal trials need not be proven by evidence.
These are matters of common knowledge to all intelligent people, and shall be ju-
dicially noticed by the Court. Harper v. Killion, 345 SW.2d 309 (1961).

The doctrine of judicial notice is based upon convenience and expediency. It
operates to save time and expense that would be lost in establishing facts in the

usual manner, where the facts do not admit of contradiction.
Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.72 Filed 10/05/18 Page 2 of 15

Courts may take judicial notice of matters of common knowledge on their own
motion, sua sponte, without suggestion of counsel, even though such matters are ..
not pleaded. Judicial notice may be taken of well-established matters of common
knowledge even though the pleadings may allege to the contrary.

Courts are required to take judicial notice of the Constitution and statutes
of the United States, including all the public acts and resolutions of Congress
and proclamations of the President thereunder. Thereby, judicial notice is taken
of the Federal and State courts, their jurisdiction, terms, operations, judges,
and other officers of the Court.

This system of jurisprudence rests on the assumption that all individuals,
whatever their position in government, are subject to Federal law. Davis v. .
Passman, 442 U.S. 228 (1979). "No man or woman in this country is so high that he
or she is above the law." All officers of the Government, from the highest to the
lowest, are creatures of the law and bound to obey it.. United States v. Lee, 106

U.S. 196, 220 (1882).

If.
DESIGNATION OF RULE 201

With this premise, the Movant stipulates to this Honorable Court that this
Judicial Notice Pursuant To Rule 201 is not to be construed as a §2255, §2241, or

a Rule 60(b); but with a special emphasis on subject-matter jurisdiction.

ITT.
LEGAL PRINCIPLES

In the case at bar, the Movant asserts that the Assistant United States
Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.73 Filed 10/05/18 Page 3 of 15

Attorney(s) has/have, pursuant to the United States Constitution, Article II,
§2;, C12, known as the "Appointment Clause," has/have perpetrated a fraud on the.
Court in the capacity of Assistant United States Attorney(s), placing the Court
in violation of subject-matter jurisdiction, thus, the necessity of judicial no-
tice.

Fraud upon the Court should not be subject to procedural constraints because
they impact the very integrity of the judicial process, violating the Court's
subject-matter jurisdiction. The Government's attorneys have, over the decades,
grown to “expect" judicial favoritism from trial judges resulting in the great
disparity of sentences; the utilization of unconstitutional enhancements; and the
arrogance of threatening defendants to obtain sentences involuntarily and unknow-
ingly.

The arrogance of these Assistant United States Attorneys is clearly defined
in Exhibits A and B, whereby these prosecutors have positioned themselves "above-
the-law,‘'' now causing the Movant to chal lenge the subject-matter jurisdiction of
the trial court. The Movant's request for Judicial Notice Pursuant To Rule 201 now
places the responsibility upon the trial judge to comply with the Constitution of
the United States and prove the Court.actually possessed subject-matter jurisdic-

tion in this case.

IV.
PRECEDENT CASE LAW

Pursuant to Quiel v. United States, 16-cv-01535 (2018) and Lucia, et al. v.
SEC, No. 17-130 (2018), the appellate courts and Supreme Court of the United
States, respectively, have defined an “Officer of the Court" and stipulated to the

Appointment Clause and the Oath of Office, as necessary instruments to function in
Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.74 Filed 10/05/18 Page 4 of 15

the capacity as an Assistant United States Attorney.
As the trial courts and appellate courts have become acutely aware, as in-

dicated in Charles Hunter v. United States, 4:16-cr-00028 (N.D. of Texas),

 

16-11303 (5th Cir. 2018), the Government has refused to address specific issues
regarding the requested confirmation that all Assistant United States Attorneys in
the Northern District of Texas were in compliance with the Constitution of the
United States, Article II, §2, CL2 throughout the legal process of this case. This
sought-after compliance with the Constitution directly affects the trial court's
subject-matter jurisdiction. (See 28 U.S.C. §542, 5 U.S.C. §2906, 5 U.S.C. §3331,
and 5 U.S.C. §554).

It is therefore incumbent upon the trial judge to apply the Articles of the
Consitution, in conjunction with the Federal Rules of Criminal Procedure 6(d)(1)

pursuant to Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973), in the same strict

 

manner as is applied to defendants seeking some semblance of impartiality, inde-
pendence, and mercy.

The questions must then be posed: 1.) Does the trial court possess subject-
matter jurisdiction in this case?; 2.) Does equality under the law truly exist?;
3.) Are the laws and Constitution of the United States actually adhered to for all
parties, or are they applied only to those charged by the Government?; 4.) Is the
Government the only party to a litigation afforded a receptive forum in which to
present their position?; and 5.) Are trial judges now "conditioned" to be merely
an extension of the prosecution while affording the Government carte blanche?

Most of the questions posed are easily answered by the realization that the major-
ity of trial judges are former prosecutors; entirely unable to relinquish their

prosecutorial credentials and mentality regarding defendant rights. Absolute power

corrupts absolutely. United States v. Nichols, No. 17-5580 (6th CIr. 2018).
Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.75 Filed 10/05/18 Page 5 of 15

V.
CONCLUSION

Wherefore, Premises Considered, the Movant requests the Court make subject-
matter jurisdiction the focus of the Movant's motion for judicial review.

That the attorneys for the United States Attorney's Office be compelled to be
in compliance with the Constitution of the United States, Article II, §2, Cl2 to
ensure the trial court possesses subject-matter jurisdiction.

That all parties be subjected to the Constitution, laws, statutes, and Presi-
dential edicts with the same conditions as defendants; "that ignorance of the law
is no excuse.”

It is now the trial court's responsibility to ensure it possessed, and con-
tinues to possess, subject-matter jurisdiction; instead of avoiding the Movant's
assertions.

That any and all consideration rendered by the trial court be in the interest

of justice.

Respectfully submitted,

(ANTE?

f #
Leo JC Rudolph
Movant, Pro Se

. I, Leo J. Rudolph, do hereby swear and affirm the foregoing to be true and
correct, to the best of my knowledge, under penalty of perjury, this 25th Day of

September, 2018.

  

 

    

Leo &. Rudolph
Movant, Pro Se
Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.76 Filed 10/05/18 Page 6 of 15

CERTIFICATE OF SERVICE

I do hereby certify that a true and correct copy of the foregoing document
shall be sent to the Office of the United States Attorney, 600 Church Street,

Flint, Michigan 48502, via first-class, postage-paid United States mail.

 

o J. Rudolph
Reg. No. 41728-039
FCI-Seagoville
P.O. Box 9000
Seagoville, Texas 75159-9000
Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.77 Filed 10/05/18 Page 7 of 15

U.S. Department of Justice

Executive Office for United States Attorneys

 

 

Freedom of Information and Privacy Staff Suite 5.400, 3CON Building (202) 252-6020
175 N Street, NE FAX (202) 252-6048
Washington, DC 20530

August 27, 2018

Leo J. Rudolph
#41728-039

FCI

P.O. Box 9000
Seagoville, TX 75159

Re: Request Number: FOIA-2018-005138 Date of Receipt: July 26, 2018
Subject of Request: AUSA Oath (O’Brien) -EQUSA Personnel/EasternDistMI

Dear Requester:

Your request for records under the Freedom of Information Act/Privacy Act has been processed.
This letter constitutes a reply from the Executive Office for United States Attorneys, the official record-
keeper for all records located in this office and the various United States Attorneys.

To provide you with the greatest degree of access authorized by the Freedom of Information Act
and the Privacy Act, we have considered your request in light of the provisions of both statutes.

The records you seek are located in a Privacy Act system of records that, in accordance with
regulations promulgated by the Attorney General, is exempt from the access provisions of the Privacy
Act. 28 CFR § 16.81. We have also processed your request under the Freedom of Information Act and
are making all records required to be released, or considered appropriate for release as a matter of
discretion, available to you. This letter is a[ x ] partial denial.

Enclosed please find:
0__ page(s) are being released in full (RIF)
2 page(s) are being released in part (RIP);
__ 0 page(s) are withheld in full (WIF). The redacted/withheld documents were reviewed to

determine if any information could be segregated for release.

The exemption(s) cited for withholding records or portions of records are marked below. An
enclosure to this letter explains the exemptions in more detail.

(b)(6)
Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.78 Filed 10/05/18 Page 8 of 15

[x ] A review of the material revealed:

[ ] Our office located records that originated with another government component. These
records were found in the U.S. Attorney’s Office files. These records will be referred to the following
component(s) listed for review and direct response to you:

[ ] There are public records which may be obtained from the clerk of the court or this office,
upon specific request. If you wish to obtain a copy of these records, you must submit a new request.
These records will be provided to you subject to copying fees.

{ x] See additional information attached.

If you are not satisfied with my response to this request, you may administratively appeal by
writing to the Director, Office of Information Policy (OIP), United States Department of Justice, Suite
11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an appeal
through OIP's FOL[Aonline portal by creating an account on the following web site:
https://foiaonline.regulations.gov/foia/action/public/home. Your appeal must be postmarked or
electronically transmitted within ninety (90) days of the date of my response to your request. If you
submit your appeal by mail, both the letter and the envelope should be clearly marked “Freedom of
Information Act Appeal.”

You may contact our FOIA Public Liaison at the telephone number listed above for any further
assistance and to discuss any aspect of your request. Additionally, you may contact the Office of
Government Information Services (OGIS) at the National Archives and Records Administration to inquire
about the FOIA mediation services they offer. The contact information for OGIS is as follows: Office of
Government Information Services, National Archives and Records Administration, 8601 Adelphi Road-
OGIS, College Park, Maryland 20740-6001; e-mail at ogis@nara.gov; telephone at 202-741-5770; toll
free at 1-877-684-6448; or facsimile at 202-741-5769.

Sincerely,

OP AP eee
“ cong ta
ee

ce

Kevin Krebs
Assistant Director

Enclosure(s)

Form No. 021 nofee - 12/15
STANDARD FORM 61
Revised June 1966 2]
US. Office of Personnel Management ‘

FPA Chapter 296
61-108

APPOINTMENT AFFIDAVITS

ASSISTANT U.S. ATTORNEY 04-07-2002

 

 

(Position to which appointed) (Date of appolniment)
U.S. DEPARTMENT OF JUSTICE U.S ATTORNEY'S OFFICE _ DETROIT MICHIGAN
(Department or agency) (Bureau or Diviston) (Place of employment)
I, JOHN N, O'BRIEN I , do solemnly swear (or affirm) that----

 

A. OATH OF OFFICE

I will support and defend the Constitution of the United States against all enemics, foreign and
domestic; that I will bear true faith and allegiance to the same; that I take this obligation frecly, without
any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties of
the office on which Iam about to enter. So help me God.

B. AFFIDAVIT AS TO STRIKING AGAINST THE FEDERAL GOVERNMENT
1 am not participating in any strike against the Govemmment of the United States or any agency thereof,
and [ will not so participate while an employce of the Government of the United States or any agency

thereof.

C. AFFIDAVIT AS TO PURCHASE AND SALE OF OFFICE
I have not, nor has anyone acting in my behalf, given, transferred, promised or paid any consideration
for or in expectation or hope of receiving assistance in securing this annointment.

pe
“7 ignanyfe of aphsincell 7

Subscribed and sworn (or affirmed) before me(this_ “8TH __ day of ~ APRIL , 2002,

DETROIT MICHIGAN
(Ciy) °
_ {Signature of office

pGtsonmeax Qaecegr
(Title)

at

 

[SEAL]:

Commission expires

(If by a Notary Public, the date of expiration of hisfher
Commission should be shown)

NOTE.- The oath of office must be administered by a person specified in $ U.S.C, 2903. The words "So help me God" in the oath and the word
"swear" wherever if appears above should be stricken out when the appointee elects to affirm rather than swear to the affidavits; only

these words may be stricken and only when the appolatce elects to affirm the affidavits.

Prior Edition Usable

‘This formwas olectronically produced by Elito Fadoral Forms, Inc.

 

 

 
 

Case 2:°07-Cr-20323-DML-PIK ECF No- 17; PagelD.80- Filed 10/05/18 Page 10 of I5

STANDARD FORM 61
Revised June 1986 e @

 

 

 

U.S, Offica of Personnel Management s ~
FPM Chapter 208
61-108
ASSISTANT U.S, ATTORNEY 07-13-2003
(Positlon to which appotnted) (Date of appolntment)
U.S DEPARTMENT OF JUSTICE U.S ATTORNEY'S OFFICE DETROIT MI
(Depariment or agency) (Bureau or Divislon) , (Place of employment)
I, JOHN N. O'BRIEN, IE . - , do solemnly swear (or affirm) that----
A. OATH OF OFFICE

I will support and: defend the Constitution of the United States against all enemics, foreign and
domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without
any mental reservation or purpose of evasion; and that I will.well and faithfully discharge the duties of
the office on which I am about to enter. So help me God.

B. AFFIDAVIT AS TO STRIKING AGAINST THE FEDERAL GOVERNMENT

I am not participating in any strike against the Government of the United States or any agency thereof,
and I will not so participate while an employee of the Government of the United States or any agency
thereof.

C. AFFIDAVIT AS TO PURCHASE AND SALE OF OFFICE
I have not, nor has anyone acting in my behalf, given, transferred, promised or paid any consideration
for or in expectation or hope of receiving assistance in securing this appointment.

lly
Citar of appa ante)

 

 

Subscribed and sworn (or affirmed) before me this i g day of Jy My , 2003,
ie
at DETROIT MICHIGAN
(Cig) - ; _Siate)
[SEAL] ble —_
way as
‘ROB -ROGOWSK, HR OFFICER

 

Commission expires

 

(Title)

(If by a Notary Public, the date of expiration of his/her‘
. Commission should be shown) °

NOTE.- The oath of office must be administered by a person specified in $ U.S.C. 2903. The words "So help me God" tn the oath and the word
"swear" wherever it appears above should be stricken out when the appointee elects to affirm rather than swear to the affidavits; only

these words may be stricken and only when the appotatee elects to affirm the affidavits.

Prior Ecition Usable

This form was electroalcally produced by Elite Federal Forms, lnc,

 

 
Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.81 Filed 10/05/18 Page 11 of 15

Conse uences Jor Unethical Prosecutors

, A (3(2018 P
By John Grisham { What happens when a pros- 381 cases because prosecu-

he vast majority of pros-
ecutors are honest, ethi-
cal professionals who
play by the rules. During my
10-year career as a criminal-
defense lawyer, I dealt with
prosecutors daily and never

ecutor is caught? Rarely any- fors_either resented false
thing. Civil lawsuits by the evidence or concealed excul-
wrongly convicted are next to jpatory information. Sixty:
impossible because the Su- seven of those defendants had

uled i een sentenced to death—yet
Pachtman (1976) that prosecu- not even one state’s disciplin-

tors are immune rom sujtin ary agenc enalized any of

Virtually all cases, no matter, the prosecutors. A more re-

 

 

   
 

 

 

  

 

  

knew one to step out of ow egregious their actions.
bounds.

But the great flood of exon. ;
erations have revealed the They can’t be sued.
cutors cheat and even break NeW York lawmakers
the law, Jt has been proved. re-. try a new approach
peatedly, that prosecutors. .
across the U.S. have (1) con-. 60 @ vexing problem.

aled evidence that would ssnnszscescommmenememenceT

cated evidence that would.con-. Trial judges can impose sanc-
vict the accused: (3) made tions for misconduct in some
false statements to iudges, ju-. cases, but they almost never

 

 

  

des and defense attomeys: (4) do, and state disciplinary

offere: i ; schemes for prosecutors are

cut sleazy deals with jailhouse generally ineffective.
informants who will testify to A Chicago Tribune series,
ing i j- for instance, analyzed more
-sci- than 11,000 U.S. homicide
erts” who mislead ju«: cases involving prosecutorial
rors: and (7). intimidated misconduct between 1963 and
witnesses, 1999 and found reversals in

      

 

 

 

  

‘cent survey conducte
Innocerice Project looked at
five diverse states over a

(2004-08)

 

           

was disciplined.

It is sadly ironic that
we trust to put away criminals
are thoroughly unaccountable
when their own unethical be-
havior is discovered. Only a
handful of prosecutors. have
faced meaningful sanctions for
deliberate misconduct that led
to the incarceration of inno-
cent people.
he failure to regulat

 

 

  

irreparable
nocent and their loved ones

sh public trust.in the
system, and cost taxpayers
millions of dollars.

New York staté is on the
precipice of becoming the na-
tional leader in holding prose-
cutors accountable by estab-
lishing a Commission on
Prosecutorial Conduct, which
would have the power to in-
vestigate allegations and rec-
ommend or issue sanctions
against prosecutors who break
the law. Republicans and Dem-

 

ocrats in the state Legislature |

came together on this issue
because truth and fairness
transcend partisanship. They
passed Senate Bill 2412, which
is now on Gov. Andrew
Cuomo’s desk.

Governor, this bill is a criti-
cal starting point for New York
and the states that will follow
its lead. Justice requires your
signature.

prosecutorial conduct enables. Mr. Grisham is a novelist
more miscondu = and amember of the Innocence
convicti j - Project’s board of directors.

 
 

se
Case 2:07-cr-20323-DML-PJK ECF No: 17, PagelD.82 Filed 10/05/18 Page 12 of 15

a

    

 

 

<THE WALL STREET JOURNAL.

  
 

Ee

BUSINESS & FINANCE

 

“P[oe [2018 p: BR

DOI Struggled at A

By BRENT KENDALL

 

WASHINGTON— Almost
from the outset of a block-
buster. six-week trial: this
spring, the Justice Department

: appeared to struggle to con-

vince U.S. District Judge Rich-
ard-Leon that he should block
AT&T Inc.’s planned acquisi-
tion of Time Warner Inc.
Newly unsealed _tran-
scripts—from private : bench
conferences: during the ‘trial
between Judge Leon and law-
yers for both sides—show the
government: was having even

‘more difficulty with the judge

than it appeared.

The transcripts, numbering
hundreds of pages, show there
were effectively two sets of
proceedings at trial: the public
witness testimony and a con-
current private dialogue be-
tween Judge Leon and the par-
ties at the bench.

- Judge Leon, who ruled for
the companies in June, on sev-
eral occasions criticized Jus-
tice Department lawyers for
seeking to introduce evidence
he didn’t find relevant or for
belaboring certain points, the
transcripts show.

’. “If you start repeating this
stuff again, I’m going to pub-
licly tell you ’ve heard this,”
Judge Leon told one depart-
ment lawyer at the bench. “I

don’t want to do that, but I

will.”

“Don’t wear out your wel-
come,” he told the same law-
yer later in the trial when he

felt the Justice Department

was seeking to reargue an is-

sue it had already lost.

‘Don’t try to pull that kind
of crap in this courtroom,”
Judge Leon told another de-
partment lawyer when he felt
she was being, disingenuous

   

&T Trial

Golden Gregory LLP who isn’t
connected with the case, said
judges have their own Styles
for administering - trials,
though sidebar conferences
generally-happen more in jury
trials, so jurors won’t be influ-
enced. There was no jury in
the AT&T trial.

“It’s unusual for a judge to
have voluminous sidebars
when it’s the judge resolving

é the ultimate issues,” Mr. Jaco-

 

“2 The Justice Department and
v2 the Reporters Committee for
2 Freedom of the Press ‘re-
a 3 quested that the transcripts be

‘You be direct and honest about what
 you’re doing... You get it?’

Judge Richard Leon to a Justice Department lawyer

about the timing of an internal
AT&T document. “You be direct

and honest about what you’re
doing. You work for the Depart-

ment of Justice, You get it?”
The judge also questioned

at one point whether some of

the department lawyers were

senior enough to keep the case

moving along at the pace he
wanted. “He’s had a lot of
youngsters come up,” Judge
Leon said, referring to some of
the lawyers working under
Justice Department trial attor-
ney Craig Conrath. -

The bench conferences were

held in public view, but with
static playing over speakers so
the audience couldn’t hear.
Some of those discussions in-
volved confidential business
information that couldn’t be
revealed in public, and the

transcripts show Judge Leon’

was concerned about sensitive
corporate data being revealed

by accident.

But they also show that
many of the discussions didn’t
involve confidential informa-
tion, including most of the
judge’s rulings on what types
of evidence and questions

-could be raised during the pro-

ceedings. The Justice Depart-
ment was on the losing end of
many of those decisions.

The department is appeal-

-ing Judge Leon’s ruling allow- -

ing the merger, arguing the
judge ignored economic princi-
ples in ruling for AT&T. In a
brief filed Monday, the depart-
ment also said the judge “sub-
Stantially constrained the gov-
ermment’s presentation of
evidence.”

AT&T lawyers throughout
the trial argued there were
good reasons to exclude some
of the government’s evidence.

Jeffrey Jacobovitz, an anti-
trust lawyer with Arnall

unsealed, and AT&T didn’t ob-
ject. Judge Leon last week
agreed to release much of the
material.

The transcripts show the-
judge was concerned about
managing such a high-stakes
trial in a relatively short time,
since the companies needed a
ruling before their merger
agreement expired.

He was bothered that the
Justice Department’s chief
economic witness, University
of California, Berkeley Profes-
sor Carl Shapiro, was sched-
uled to appear in a different
case in Virginia right after his
appearance in the AT&T trial.

“Mr. Shapiro needs to be
told under'no uncertain terms,
don’t be giving any judge

‘somewhere else the assurance

that he’ll be there on Thursday
morning,” Judge Leon said.

He also suggested it would
take some work to keep both
sides’ experts from being long-
winded.

‘Expert witnesses “think
they’re the smartest thing
ever, and they know all the an- .
swers and they know all the
nuances and blah, blah, blah,”
the judge said.

 
 

 

 

case Oa eee de iF bdetiment ao ec og JBM 8° Bage 1 Page 13 of 15

11) WO

2

3

4

5

6 IN THE UNITED STATES DISTRICT COURT

7 FOR THE DISTRICT OF ARIZONA

8

9 || Michael Quiel, No. CV-16-01535-PHX-JAT
10 Petitioner, CR-11-02385-PHX-JAT
11} v. ORDER
12) USA,
13 Respondent.
14
15 In light of the Supreme Court’s recent reminder in Lucia v. SEC, No. 17-130, 2018
16 || WL 3057893 (2018) that officers of the United States must be duly appointed pursuant to
17 || the Appointments Clause:
18 IT IS ORDERED that the Government must provide evidence that at least one
19}| attorney participating in the underlying criminal matter was a proper representative of the
20 || United States by Tuesday, July 3, 2018. This evidence should establish that the attomey
21] was duly appointed under the Appointments Clause and that the attorney swore the
22 || statutorily-required oath to faithfully execute his or her duties.
23 Dated this 26th day of June, 2018.
24
25
: OG
27 James A. Teilb6rg

28

 

 

Fron United States District Judge

 
84 Filed 10/05/18 Page 14 of 15

17, PagelD.

-PJK ECF No

-DML

-20323

O7-cr

Case 2

Reg ng. /728-039

 

mye

Leo Ja" Avvo. ed

 

United States, Fay

ts
3

 

 

©41728-039—
Courthouse Michigan
231 W Lafayette BLVD
United States
Detroit, Mi 48226
United States

 

 

VER USA

FO RE

 

ev RAST wn

 

FOREVER U

 
Case 2:07-cr-20323-DML-PJK ECF No. 17, PagelD.85 Filed 10/05/18 Page 15 of 15

Serre tr ene cree)

[=
Ki
Fy
Ty.
A
Fs
FI
Hy
i
eg
J
EN
ky

 
